vA BB Ww NO

Oo ean DW

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ase 2:20-cv-07021-ODW-MRW Document 22 Filed 04/19/21 Page 1of2 Page ID #:396

LISA C. GILINGER LAW OFFICES
LISA GILINGER

635 N. Alisos Street

Santa Barbara, California 93103-2557
Telephone Number: 805-568-5370
Fax number: 805-568-5149

E-mail: lisa@lisagilinger.com

Attorney for Plaintiff

NICOLA T. HANNA

United States Attorney

DAVID HARRIS

Assistant United States Attorney

Chief, Civil Division

CEDINA M. KIM

Assistant United States Attorney

Senior Trial Attorney, Civil Division

JENNIFER LEE TARN

Special Assistant United States Attorney
Social Security Administration
160 Spear Street, Suite 800
San Francisco, California 94105
Telephone: (415) 977-8825
Facsimile: (415) 744-0134
E-Mail: Jennifer. Tarn@ssa.gov

Attorneys for Defendant

UNITED STATES DISTRICT COURT,
CENTRAL DISTRICT OF CALIFORNIA

MIRANDA LYNN RODRIGUEZ, CASE NO. 20-7021-ODW-MRW

Plaintiff,
VS. ORDER AWARDING EAJA FEES

COMM., SOCIAL SECURITY,

Defendant.

 

 

 
Oo mA rN Dn fF WW NY

NO NO NO ND ND HN HN WN WN HH KF KF HF HF KF KF FS |
on DN nN fF WN KK CO UO WAN WD NA Ff WY NYO KF CO

ase 2:20-cv-07021-ODW-MRW Document 22 Filed 04/19/21 Page 2of2 Page ID #:397

Based upon the parties’ Stipulation for Award of EAJA Fees, IT IS ORDERED
that fees and expenses in the amount of $3,200.00 as authorized by 28 U.S.C. § 2412,
and costs in the amount of $0 as authorized by 28 U.S.C. § 1920, be awarded subject to

the terms of the Stipulation.

DATE: April 19, 2021 Li [ —

MICHAEL R. WILNER
U.S. MAGISTRATE JUDGE

 

 

 

 
